DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  1-18 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adler [US Pub# 2010/0242653] in view of Chiu [US Pub# 2003/0062719].

Regarding Claim 1: Adler discloses a ball return tube for connecting openings of a ball nut to circulate balls, the ball return tube (6) comprising:
tube end portions for being coupled to the openings of the ball nut ([0012]); and a ball return tube body (1) connecting the tube end portions so that the balls pass through the ball return tube body (1) including a first surface formed on one side of the ball return tube body and a second surface formed on another side of the ball return tube body,
wherein the ball return tube (1) is constructed in first and second tube portions (4, 5) fixedly joined together by structures included in one or more first projections (see fig 2, 8, 10, 14, 15) protruding from the first surface of the ball return tube body (1).
wherein the ball return tube further comprises one or more second projections (8, 10, 14,15) in a direction toward the ball nut (see fig 3, the protrusions 8 has a portion that is pointing radially inward toward the ball nut) so that the one or more second projections of the ball return tube body (1) are coupled to one or more corresponding recesses of the ball nut.

Does not disclose that the second projections protruding from the second surface (the other surface) of the ball return tube body. However Chiu shows ball return nut with first protrusions (201) on one side/ first surface and the second protrusions (201) on the other side/second surface.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified Alder reference to have the first protrusion on the first surface the second protrusion on the second surface to securely connect the two portions of the ball tube (having protrusions alternatively on each side can increase the bond between the surfaces

Regarding Claim 2: Adler discloses wherein the structures included in the one or more first projections protruding from the first surface of the ball return tube body (1) comprise snap fits (8) configured to engage one another to fixedly couple the first and second tube portions (see fig 1) together.

Regarding Claim 3: Adler discloses  wherein: one of the one or more first projections (8, 10 ,14, 15) of the first tube portion comprises a male snap (8), and another of the one or more first projections of the first tube portion (4) comprises a female snap (10); and one of the one or more first projections of the second tube portion (5) comprises a female snap (10) corresponding to the male snap (8) of the one of the one or more first projections of the first tube portion (8), and another of the one or more first projections of the second tube portion (5) comprises a male snap (8) corresponding to the female snap (10) of the another of the one or more first projections of the first tube portion ( see fig 1).

Regarding Claim 4: Adler discloses  the one or more first projections of the first tube portion (4) comprise a male snap (8) extending from a surface of the one or more first projections of the first tube portion, and the one or more first projections of the second tube (5) portion comprise a female snap (10) receiving the male snap of the first tube portion (8, see fig 1).

Regarding Claim 5: Adler discloses  wherein a distal end of the one or more first projections protruding from the first surface of the ball return tube body  (1) is spaced apart from an inner surface of a housing accommodating the ball nut ([0012]).

Regarding Claim 9: Adler discloses  the second surface of the ball return tube body (1) from which the one or more second projections protrude faces the ball nut.

Regarding Claim 10: Adler discloses  the one or more second projections protruding (8,10, 14, 15) from the second surface of the ball return tube body (1) in the direction toward the ball nut include an enlarged portion having a greater width or diameter than a remainder of the one or more second projections ( the snap features has greater diameter at the tip).

Regarding Claim 11: Adler discloses  a head portion ( the head of element 8)of the one or more second projections protruding from the second surface of the ball return tube body (1) in the direction toward the ball nut have a greater width or diameter than a stem portion of the one or more second projections protruding from the another surface of the ball return tube body in the direction toward the ball nut ( see fig 1 &2).

Regarding Claim 12: Adler discloses  wherein the one or more second projections protruding (8,10,14,15) from the second surface of the ball return tube body (1) in the direction toward the ball nut has a pin shape (see fig 2) to be coupled to one or more corresponding recesses of the ball nut.

Regarding Claim 13: Adler discloses wherein the one or more second projections protruding from the second surface of the ball return tube body (1) in the direction toward the ball nut comprises a tab shape (elements 8 has tabs , see fig 3) to be coupled to one or more corresponding recesses of the ball nut.

Regarding Claim 14: Adler discloses the one or more second projections protruding from the second surface of the ball return tube body (1) in the direction toward the ball nut have a projecting edge (14) protruding in a direction substantially perpendicular to the direction toward the ball nut.

Regarding Claim 15: Adler discloses  the ball return tube comprises one or more third projections protruding from a lateral side surface of the ball return tube body (1) to be coupled to one or more corresponding recesses formed in the ball nut, wherein the lateral side surface of the tube body, from which the one or more third projections (14, see fig 1) protrude, contacts the ball nut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adler [US Pub# 2010/0242653] in view of Yamamoto [US Pub# 2018/0363746] in further view of Chiu [US Pub# 2003/0062719].


Regarding claims 6 and 7: Adler does not show that wherein one or more of the first projections extend from the first surface of the ball return tube body in a direction away from the ball nut.However Yamamoto shows projections (4a, 4b) in a direction away from the ball nut (3a) and away from tube (4)
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the protrusion away from the nu and tube or made them in any other suitable direction as matter of design choice and design preference.

Regarding claims 16-18: Adler does not explicitly shows a third and fourth projections, wherein the one or more third projections protruding from the lateral side surface of the ball return tube body protrude substantially perpendicular to a direction toward the ball nut. The one or more fourth projections protruding from at least one of surfaces of the tube open end portions to be coupled to one or more corresponding recesses formed on an inner surface of the openings of the ball nut.wherein the one or more fourth projections protruding from the at least one of surfaces of the tube open end portions have a ring shape.
 
However Chiu shows a third and fourth projections (201, 201), wherein the one or more third projections protruding from the lateral side surface of the ball return tube body (2) protrude substantially perpendicular to a direction toward the ball nut (1).
one or more fourth projections protruding from at least one of surfaces of the tube open end portions to be coupled to one or more corresponding recesses formed on an inner surface of the openings of the ball nut (see fig 2), wherein the one or more fourth projections protruding from the at least one of surfaces of the tube (2) open end portions have a ring shape (see fig 1 and 2).
It would have ben obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the connected the tube portions with three of more protruding portions to securely connect the first and the second portion of the tube body.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The added new limitations are shows in the reference Chiu.

[AltContent: textbox (Protruding  8 has a portion toward the nut)][AltContent: arrow]
    PNG
    media_image1.png
    457
    517
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    815
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    799
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    725
    628
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658